Sn the Cnited States Court of Federal Claiung

OFFICE OF SPECIAL MASTERS
Filed: March 30, 2021

* Kk Ok ok Ok Ck ok Ok ok Xk Kk Ok Kk Ok Kk OK OK Kk

ROBIN POSNIAK, * UNPUBLISHED
*
Petitioner, * No. 16-1351V
*
v. * Special Master Dorsey
*
SECRETARY OF HEALTH * Decision Based on Stipulation;
AND HUMAN SERVICES, * Influenza (“Flu”) Vaccine;
* Transverse Myelitis (“TM”).
Respondent. *
*
* ok Ok ck ok ok ck ok kk ok OK Kk ok OK Kk ok OK

Robert Joel Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for petitioner.
Camille Michelle Collett, US Department of Justice, Washington, DC, for respondent.

DECISION BASED ON STIPULATION!

On October 17, 2016, Robin Posniak (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.” Petitioner alleged that as a result of an influenza (“flu”)

vaccine on October 16, 2013, she developed transverse myelitis (“TM”). Petition at Preamble
(ECF No. 1).

On March 30, 2021, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 153). Respondent denies that the flu vaccine
caused petitioner’s alleged TM and/r any other injury or condition. Nevertheless, the parties

 

' Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.

? The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa

1
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

The parties stipulate that petitioner shall receive the following compensation:

(1) A lump sum of $80,000.00 in the form of a check payable to petitioner.

This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at { 8.

The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.*

IT IS SO ORDERED.

s/Nora B. Dorsey
Nora B. Dorsey

Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

ROBIN POSNIAK,

Petitioner,
v. No. 16-1351V

Special Master Nora Beth Dorscy

SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,

Respondent.

IPULATION

The parties hereby stipulate to the folowimg matters:

1. Petitioner filed a petition for vaccme compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”). The petition
seeks compensation for injuries allegedly related to petitioner’s receipt of the influenza vaccine,
which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received the influcnza vaccination on or about October 16, 2013.

3. The vaccine was administered within thc United States.

4, Petitioner alleges that she suffered transverse myelitis (“TM”), which was caused by
the flu vaccine, Petitioner further alleges that she experienced the residual effects of her alleged
TM for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.

9 /0 # 0081: WdZE TL bo-72-€0
6. Respondent denies that the flu vaccine caused petitioner’s alleged TM and/or any
other injury or condition.

7. Maintaining their above-stated positions, the parties neverthcless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation,

8, As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $80,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. §300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attomeys’ fees and costs incurred in proceeding upon this
petition.

10, Petitioner and her attorney represent that they have identificd to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq,)), or entities that provide health services on a pre-paid basis,

9 /& # 0081: WdZ€ +715 b2-70-€0
11, Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded
pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the
availability of sufficient statutory funds,

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unrcimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payment described in paragraph 8, and any amount awarded
pursuant to paragraph 9, petitioner, m her mdividual capacity, and on behalf of her heirs,
executors, administrators, successors and/or assigns, does forever irrevocably and
unconditionally release, acquit and discharge the United States and the Secretary of Health and
Human Services from any and all actions or causes of action (including agreements, judgments,
claims, damages, loss of services, expenses and all demands of whatever kind or nature) that
have been brought, could have been brought, or could be timely brought in the Court of Federal
Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq.,
on account of, or in any way growing out of, any and all known or unknown, suspected or
unsuspected personal injuries to or death of petitioner resulting from, or alleged to have resulted
from, the influenza vaccine administered on or about October 16, 2013, as alleged by petitioner
in a petition for vaccine compensation filed on or about October17, 2016, in the United States
Court of Federal Claims as petition No. 16-1351V.

14, If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on bebalf of either or both of the parties.

9 /b # 008; : WE 7b Sb 0-p7-£0
15. If the special master fails to issuc a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16, This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Chikdhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above, There is absolutely no agreement on the part of the
partics hereto to make any payment or do any act or thing other than is herein expressly stated
and clearly agrecd to, The partics further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revisc this agreement.

17. This Stipulation shall not be construcd as an admission by the United States or the
Secretary of Health and Human Services that the influenza vaccine caused petitioner’s alleged
TM or any other injury or condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
/
/
/
/
/
/
/
/
/
/
4

9 /S # 0081: ‘WdZ8 274s b7-p0-£0
Respectfully submitted,
PETITIONER:

Ruin Casual

ROBIN POSNIAK

 

ATTORNEY OF RECORD FOR
PETITIONER:

4
ROBERT J, KRAKOW
Law Offices of Robert J. Krakow, P.C.
233 Broadway, Suite 2320
New York, NY 10279
(212) 227-0600
E-mail: rkrakow@krakowlaw.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CHET Diab Wushlar, PN'Se, fee

 

TAMARA OVERBY

Acting Director, Division of Injury
Compensation

Programs (DICP)

Heakhcare Systems Bureau

Health Resources and Services Administration
U.S. Department of Health and Human Services
5600 Fishers Lane, Mail Stop 08N146B
Rockville, MD 20857

o3\gol22 |

DATE:

9 /9 # 0081:

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S, Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Camtly
pes iclegerhen CP CAA
cams M. COLLETT
Trial Attorney
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 616-4098
E-mail; Camille,M,Collett@usdoj.gov

“WdLE ZL bZ-77-€0